Title: To Alexander Hamilton from Theodore Sedgwick, 17 December 1800
From: Sedgwick, Theodore
To: Hamilton, Alexander



Washington 17. Decr. 1800.
Dear Sir

The substance of the convention with France will I presume be known, publickly, in a few days. In the mean time I communicate, in confidence, some part of its character. It contains no stipulation for satisfaction of the injuries we have received. It makes the treaty of 78 a subject of future negotiation. It engages that we shall return, in the condition they now are, all ⟨ou⟩r captures. It makes nutral bottoms a protection to their ⟨c⟩argoes —and it contains a stipulation, directly, in violation ⟨of⟩ the 25th. Arte. of our treaty with G. B. Such are the blessed ⟨e⟩ffects of our mission—these are the ripened fruits of this independent administration. Our friends in the Senate are not enough recovered from their astonishment to begin to reflect on the course they shall persue. After this information it will be needless to add that the mind as well as body of Mr. Ellsworth are rendered feeble by disease. He has resigned as Ch. Juse.
The votes in Georgia are given equally for Jefferson & Burr. It is generally supposed they will be so in Kentucky & Tennessee. This has rendered the Jacobins in the House more civil in their attentions than I have ever known them. Should the house have to decide between these rivals my opinion would prefer the former, for reasons which will readily occur to you. In this many of my friends differ from me. They suppose that Burr, if prefered, will be compelled to throw him self into the hands of the Federal party.
Ever yours

Theodore Sedgwick

